Citation Nr: 0726411	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hip 
osteoarthritis, to include as secondary to service-connected 
right ankle, back, and bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Air Force from 
December 1970 to November 1974 and in the United States 
Marine Corps (Corps) from August 1976 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for bilateral 
hip osteoarthritis, claimed as secondary to a service-
connected knee and lumbar spine conditions.  The claims file 
subsequently was transferred to the RO in Reno, Nevada.  
After the veteran amended his claim to include as secondary 
to his service-connected right ankle condition, the RO denied 
this claim as well in the May 2006 Supplemental Statement of 
the Case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been received.

2.  The first diagnosis of osteoarthritis of the hips is many 
years after service.  There is no competent evidence of a 
nexus between the veteran's bilateral hip disability and the 
service-connected right ankle, bilateral knee, and lumbar 
spine disabilities, or service.


CONCLUSION OF LAW

The veteran's bilateral hip osteoarthritis disability is not 
proximately due to or the result of a service-connected 
disability and was not incurred in or aggravated by service, 
directly or presumptively.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision

The veteran contends that his bilateral hip osteoarthritis 
(or degenerative joint disease) was incurred on a secondary 
basis as a result of his service-connected bilateral knee, 
right ankle, and lumbar spine disabilities.

In general, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

Although the new regulatory amendment poses a new 
restriction, because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the veteran.

In order for service connection to be granted on a secondary 
basis, three elements must be present: a current disability, 
a service-connected disability, and a medical nexus.  See 38 
C.F.R. § 3.310(a) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the outset of this discussion, the Board notes that there 
is a current diagnosis of bilateral hip osteoarthritis.  
Specifically, the veteran's medical records indicate that the 
veteran began experiencing problems with his left hip in 
February 1999.  In February 1999, private x-rays showed 
"moderate degenerative change" in the veteran's left hip.  
Private medical records dated from 2000 to 2002 show 
continued findings of bilateral hip arthritis.  VA medical 
records dated from 2003 to 2004 also show diagnoses of 
bilateral hip arthritis.  In June 2005, a doctor at a VA 
orthopedic clinic diagnosed the veteran with severe end-stage 
degenerative joint disease in both hips and recommended 
surgery to replace both hips.  The veteran subsequently had a 
VA operation to replace his left hip.  

The veteran also has service-connected bilateral knee, right 
ankle, and lumbar spine disabilities.  The determinative 
issue thus is whether there is any relationship between the 
veteran's bilateral hip disability and his service-connected 
disabilities.

A March 2006 VA examination was provided to resolve this 
matter.  The examiner specifically concluded that the 
veteran's bilateral hip osteoarthritis was not caused by or a 
result of either his bilateral knee arthritis, lumbar spine 
disability, or right ankle sprain.  The examiner stated that 
there was no medical literature to show a cause and effect 
relationship between mild arthritis of the lumbosacral spine 
and knees and severe bilateral hip arthritis.  The examiner 
further commented that two years ago the veteran's chief 
complaint was in regard to the hips more than the knees or 
spine.  The examiner noted that according to literature on 
hip arthritis, it is believed that there is a genetic 
component in the development of osteoarthritis.  The 
veteran's mother, father, and brother all reportedly had 
marked arthritis.  The examiner noted, however, that the 
veteran's case was somewhat unusual with respect to the rapid 
progression of bilateral hip destruction, which is not 
typical in osteoarthritis.  

There are no contrary medical opinions of record suggesting 
that the veteran's bilateral osteoarthritic hip disorder is 
related to his service-connected disability.  The veteran 
states that a VA doctor stated that the osteoarthritis in his 
hip was aggravated by his knee and an ankle condition.  There 
is no evidence in the record to support the veteran's 
contention, however.  

Although the veteran does not contend that he incurred his 
bilateral hip osteoarthritis in active service, the Board 
notes that the service medical records do not reference any 
treatment or diagnosis of any injury to the veteran's hip.  
The first diagnosis of arthritis of the hips is in 1999, 
which is seven years after the veteran's discharge; so 
service connection is not warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.  There is also no medical or 
other evidence of record suggesting a direct connection 
between his bilateral hip osteoarthritis and his military 
service.

In February 2004, the veteran was afforded a VA examination 
to determine whether his knee and lumbar spine conditions 
were service-connected.  This examination was not intended to 
determine whether the veteran's bilateral hip osteoarthritis 
was service-connected.  However, the diagnosis was 
nonservice-connected bilateral hip osteoarthritis.  

While the veteran may sincerely believe that a relationship 
exists between his bilateral hip disability and his service-
connected disabilities, he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In light of the medical opinions expressed in the VA exams, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral hip 
osteoarthritis, claimed as secondary to the veteran's right 
ankle, bilateral knee, and lumbar spine disorders, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The Regional Office provided a VCAA 
notice letter to the veteran in December 2003, prior to the 
initial adjudication of the claim.  The VCAA letter notified 
the veteran of what information and evidence must be 
submitted by the veteran and what information and evidence 
would be obtained by the VA.  The content of the letter 
clearly complied with all four elements set forth by the 
Court in Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  A letter compliant with this notice 
was sent to the veteran in March 2006; the claim was 
subsequently readjudicated in a Supplemental Statement of the 
Case in May 2006.  This March 2006 letter further emphasized 
the importance of providing VA with all information or 
evidence pertaining to the veteran's claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has received the veteran's 
service medical records, the veteran's VA records, and the 
veteran's private medical records.  The record reflects that 
in March 2006, the veteran had an examination regarding his 
claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been received.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Secondary service connection for bilateral hip osteoarthritis 
to include as secondary to service-connected right ankle, 
bilateral knee, and back disabilities is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


